February 28, 2010 NEUBERGER BERMAN SHORT DURATION BOND FUND SUMMARY PROSPECTUS Institutional Class Shares () Before you invest, you may want to review the Fund’s prospectus, which contains more information about the Fund and its risks. You can find the Fund’s prospectus and other information about the Fund (including the Fund’s SAI) online at www.nb.com. You can also get this information at no cost by calling (800) 877-9700 . You can also get this information from your investment provider or any investment provider authorized to sell the Fund’s shares. The Fund’s prospectus and SAI dated February 28, 2010 are incorporated herein by reference. GOAL The Fund seeks the highest available current income consistent with liquidity and low risk to principal; total return is a secondary goal. FEES AND EXPENSES These tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directlyfrom your investment) None Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Management fees 0.40 Distribution (12b-1) fees None Other expenses 0.41 Acquired fund fees and expenses 0.02 Total annual operating expenses 0.83 Fee waiver and/or expense reimbursement 0.36 Total annual operating expenses after feewaiver and/or expense reimbursement1 0.47 The expense example can help you compare costs among mutual funds. The example assumes that you invested $10,000 for the periods shown, that the Fund earned a hypothetical 5% total return each year, and that the Fund’s expenses were those in the table. Actual performance and expenses may be higher or lower. 1 Year 3 Years 5 Years 10 Years Institutional Class $48 $151 $348 $919 1Neuberger Berman Management LLC (NBM) has contractually undertaken to forgo current payment of fees and/or reimburse certain expenses of Institutional Class so that the total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, and extraordinary expenses, if any) of that class are limited to 0.45% of average net assets. This undertaking lasts until 10/31/2013. The Fund has agreed that Institutional Class will repay NBM for fees and expenses forgone or reimbursed for the class provided that repayment does not cause annual operating expenses to exceed 0.45% of the class’ average net assets. Any such repayment must be made within three years after the year in which NBM incurred the expense. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual operating expenses or in the example, affect the Fund’s performance.
